1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   KEVIN ALLEN,                                    )   Case No.: 1:18-cv-01653-LJO-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER ADOPTING FINDINGS AND
13          v.                                           RECOMMENDATION, AND DENYING
                                                     )   PLAINTIFF’S MOTION FOR A PRELIMINARY
14                                                   )   INJUNCTION
     S. RIMBACH, et.al.,
                                                     )
15                                                   )   [ECF Nos. 30, 33]
                    Defendants.                      )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Kevin Allen is proceeding pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          On July 3, 2019, the Magistrate Judge issued a Findings and Recommendation recommending
21   that Plaintiff’s motion for a preliminary injunction be denied. The Findings and Recommendation was
22   served on the parties and contained notice that objections were to be filed within fourteen days. No
23   objections have been filed and the time to do so has passed.
24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de
25   novo review of this case. Having carefully reviewed the entire file, the Court finds the Findings and
26   Recommendation to be supported by the record and by proper analysis.
27   ///
28   ///
                                                         1
1         Based on the foregoing, it is HEREBY ORDERED that:

2         1.    The July 3, 2019, Findings and Recommendation is adopted in full; and

3         2.    Plaintiff’s motion for a preliminary injunction is denied.

4
5    IT IS SO ORDERED.

6      Dated:   August 12, 2019                          /s/ Lawrence J. O’Neill _____
7                                             UNITED STATES CHIEF DISTRICT JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
